Citation Nr: 0844269	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-35 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The veteran had active service from July 1943 to December 
1945 and from January 1948 to August 1965.  The appellant is 
his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO reopened the appellant's claim of service 
connection for the cause of the veteran's death, and denied 
the claim on the merits in October 1989.  The appellant did 
not appeal this decision and, therefore, this decision is 
final.

2.  The evidence received subsequent to the October 1989 RO 
decision includes lay statements from the appellant and 
private treatment records; this evidence does not raise a 
reasonable possibility of substantiating the claim for 
service connection.   


CONCLUSIONS OF LAW

1.  The RO's October 1989 rating decision is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).

2.  No new and material evidence has been presented since the 
October 1989 decision denying the claim of entitlement to 
service connection for the cause of the veteran's death; 
thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the appellant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  In addition, in the absence of new and 
material evidence, VA has no duty to assist.  Thus, VA has 
satisfied its notice and assist obligations to the appellant.

The appellant contends that her claim of entitlement to 
service connection for the cause of the veteran's death 
should be reopened.  Specifically, the appellant asserts that 
the veteran's nicotine addiction, which reportedly began in 
service, led to his coronary heart disease and COPD, which 
ultimately caused his death.

The RO denied the appellant's initial claim of entitlement to 
service connection for the cause of the veteran's death in a 
rating decision dated April 1986.  The appellant was notified 
of this decision that same month and did not appeal.  Thus, 
this decision became final.  38 C.F.R. §§ 3.104, 19.129, 
19.192 (1985).

The appellant sought to reopen her claim of entitlement to 
service connection for the cause of the veteran's death by 
way of a statement to VA in October 1988.  The RO 
subsequently reopened the appellant's claim, but denied the 
claim on the merits in a rating decision dated October 1989.  
In particular, the RO noted that there was no evidence of 
record showing that the veteran's sole service-connected 
disability (i.e., defective vision, right eye) contributed 
materially or substantially to his death.  The appellant was 
notified of this decision that same month and did not appeal.  
Thus, this decision became final.  38 C.F.R. §§ 3.104, 
19.129, 19.192 (1989).

Most recently, the appellant sought to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death in June 2004.  The RO denied the veteran's 
claim in the April 2005 rating decision currently on appeal.  
The RO noted that the veteran's immediate cause of death was 
congestive heart failure, due to or as a consequence of 
arteriosclerotic heart disease.  However, the RO concluded 
that there was no evidence of record linking the veteran's 
death to his period of active military service.  The 
appellant was notified of this decision that same month and 
timely perfected this appeal.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the October 1989 decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the 
RO's actions, the Board must still determine de novo whether 
new and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board 
concludes that new and material evidence has not been 
submitted in this case.  

The evidence of record at the time of the October 1989 
decision consisted of the veteran's service treatment records 
(STRs).  The evidence now of record includes statements from 
the appellant and private treatment records.  

Associated with the veteran's claims file are private 
treatment records from St. Thomas Hospital (STH) for the 
period March 1985 to February 1986.  The Board notes that the 
veteran's terminal hospital records are included in the 
claims file.  

The veteran reported to STH in March 1985 after experiencing 
increased shortness of breath.  The discharge summary for 
this period of hospitalization shows that he was hospitalized 
on eight previous occasions for similar symptoms.  The 
veteran's past medical history was significant for multiple 
coronary artery bypass grafts (CABGs) and his social history 
was significant for heavy cigarette smoking prior to 1980.  
No references to his military service or to his service-
connected right eye disability were contained in these 
treatment notes.  The impression was congestive heart 
failure, arteriosclerotic heart disease, chronic obstructive 
pulmonary disease (COPD), and ventricular arrhythmia.  

The veteran was readmitted to STH in July and September 1989 
for increased shortness of breath.  Discharge summaries for 
these periods of hospitalization show that he had been 
hospitalized on multiple occasions for similar symptoms.  The 
veteran's past medical history was significant for multiple 
CABGs and it was again noted that the veteran had a long-
standing history of smoking cigarettes.  No references to his 
military service or his service-connected right eye 
disability were contained in these treatment notes.  The 
impression was congestive heart failure, arteriosclerotic 
heart disease with coronary insufficiency, and COPD.

Terminal records from STH reveal that the veteran returned to 
the emergency room in February 1986 after he reported a four-
day history of increased shortness of breath, dyspnea at 
rest, and palpitations.  Prior to arriving at the emergency 
room, he stopped taking medications and made both funeral and 
burial arrangements.  At admission, the veteran indicated 
that he simply "wanted to be left alone to die."  His 
condition began to deteriorate on the second day of 
hospitalization, and by the third day, the veteran was given 
intravenous morphine every 15 minutes.  The veteran was 
pronounced dead on February [redacted], 1986, after he was 
unresponsive and without spontaneous respirations or heart 
rate.  The final hospital summary, dated February 26, 1986, 
reflects that the veteran was diagnosed as having "severe 
ischemic cardiomyopathy, complicated by coronary 
insufficiency, chronic obstructive pulmonary disease and 
chronic hypertension."  No references to his military 
service or his service-connected right eye disability were 
contained in these treatment notes.

The death certificate reflects that the veteran died on 
February [redacted], 1986, at the age of 60.  The immediate cause of 
death was listed as congestive heart failure, due to or as a 
consequence of arteriosclerotic heart disease.  No references 
to his military service or to his service-connected right eye 
disability were noted.

Given the evidence of record since the October 1989 RO final 
decision, the Board finds that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  As noted above, her claim 
was previously denied because there was no evidence of record 
showing that the veteran's service-connected right eye 
disability was either the principal cause of death or a 
contributory cause of death.  See 38 C.F.R. 3.312 (2008).  
Thus, the evidence received subsequent to the October 1989 RO 
final decision must relate to this fact.

The Board acknowledges that the appellant submitted "new" 
evidence (i.e., evidence not previously submitted to agency 
decision-makers), but this evidence was not "material" 
evidence in that by itself or when considered with previous 
evidence of record, the evidence related to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  Private hospital records associated with the 
veteran's claims file thoroughly document his various medical 
ailments from March 1985 to the time of his death in February 
1986.  None of this evidence referenced the veteran's 
military service or his service-connected right eye 
disability, and none of the evidence linked this disability 
to his death either as a principal or contributory cause.  
Rather, the evidence revealed that the immediate cause of the 
veteran's death was congestive heart failure, due to or as a 
consequence of arteriosclerotic heart disease.

The main thrust of the appellant's most recent attempt to 
reopen a claim of service connection for the cause of the 
veteran's death is based on the veteran's long-standing 
nicotine addiction.  In particular, she argues that the 
veteran's nicotine addiction began in service and that this 
addiction led to coronary heart disease and COPD, which 
ultimately caused his death.

Regrettably, statute, regulation and case law specifically 
prohibit as a matter of law claims based on the effects of 
tobacco products.  According to 38 C.F.R. § 3.300 (2008), for 
claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  See also 
38 U.S.C.A. § 1103 (West 2002); Stoll v. Nicholson, 401 F.3d 
1375 (2005); Kane v. Principi, 17 Vet. App. 97 (2003).  

In summary, the Board finds that the appellant submitted new 
evidence in conjunction with her claim, but this evidence is 
not material.  Material evidence must relate to an 
unestablished fact necessary to substantiate the claim.  In 
this case, service connection for the cause of the veteran's 
death can be established by showing that a service-connected 
right eye disability was either the principal cause of death 
or a contributory cause of death.  No such evidence has been 
submitted.  Accordingly, new and material evidence to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death has not been presented.

Even if the Board were to find that new and material evidence 
was submitted to reopen the appellant's claim, as explained 
above, the claim would be barred as a matter of law.  The 
appellant did not argue that the veteran's service-connected 
right eye disability was either the principal or contributory 
cause of death.  Rather, she steadfastly asserts that his 
nicotine addiction, which reportedly began in service, led to 
coronary heart disease and COPD, which ultimately caused his 
death.  Claims based on the effects of tobacco products 
received after June 9, 1998, however, such as this one, are 
barred as a matter of law.  Thus, the claim is not reopened 
and is denied as a matter of law. 


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for the cause of the veteran's death has 
not been presented.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


